EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Mr. W. Thad Adams on February 24, 2021.
The application has been amended as follows:
A.	Claim 24 has been amended to read as: 
24. (Currently Amended) The process of claim 1, wherein the compound R6-L has a leaving group L which is selected from halogen, or an ether group, or a tertiary amine, or a sulfonate group of formula -O-SO2-Rx where Rx is selected from optionally substituted aliphatic or aryl or alkylaryl; or a group of formula -O--SO2-O-Ry or -O--CO-O-Ry where Ry represents optionally substituted aliphatic or aryl or alkylaryl.
B.	Claim 31 has been amended to read as:
31. (Currently Amended)  The process of claim 24 wherein the optionally substituted aliphatic or aryl or alkylaryl of Rx includes polymer-bound sulfonate groups.
 
REASONS FOR ALLOWANCE

       	The following is an examiner's statement of reasons for allowance: 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
On February 18, 2021, applicants stated an Amendment After Notice of Allowance will be filed to address claims 16 and 24 based upon the changes made in the Examiner's Amendment. 
The Summary provided in the Amendment After Notice of Allowance filed February 19, 2021 is correct. 
Based upon the Amendment After Notice of Allowance filed February 19, 2021, it is noted:
--Claim 16 includes the parenthetical phrase, including polymer-bound sulfonate groups. This phrase was deleted by Examiner's Amendment. 
--New claim 31 has been added to recite the parenthetical phrase, includes polymer-bound sulfonate groups. However, applicants have amended claim 24 to include two occurrences of optionally substituted aliphatic or aryl or alkylaryl.  There is antecedent basis for substitution at the Rx group only.  
On February 24, 2021, it was agreed to amend claims 16 and 24.  
Claim 16 has been amended to delete the phrase, including polymer-bound sulfonate groups. 
Claim 31 has been amended to include the Rx group is optionally substituted.
The changes made by Examiner’s Amendment are editorial in nature.  The change is not made to avoid any possible rejections based upon prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zinna Northington Davis whose telephone number is 571-272-0682.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shaojia Jiang can be reached on 571-272-0627.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                  /Zinna Northington Davis/
                                                 Zinna Northington Davis
Primary Examiner
Group 1600-AU 1625



Znd
02.24.2021